UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4372


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OLANREWAJU ABIOLA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cr-00461-GLR-1)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justin Eisele, SEDDIQ LAW FIRM, Rockville, Maryland, for Appellant. Zachary
Augustus Myers, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olanrewaju Abiola appeals the 14-month sentence imposed upon revocation of his

supervised release. Abiola’s counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious grounds for appeal but questioning

whether the district court adequately considered Abiola’s arguments for a different

sentence. Although informed of his right to file a pro se supplemental brief, Abiola has

not done so. The Government has declined to file a response brief. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). Only if the sentence is procedurally or

substantively unreasonable must we determine whether it is plainly so. United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

       A revocation sentence is procedurally reasonable when the district court considers

the policy statements in Chapter Seven of the Sentencing Guidelines and the applicable 18

U.S.C. § 3553(a) (2018) factors and adequately explains the sentence imposed. Slappy,
872 F.3d at 207; see 18 U.S.C. § 3583(e) (2018) (listing relevant factors). A revocation

sentence is substantively reasonable if the court states a proper basis for concluding that

the defendant should receive the sentence imposed, up to the statutory maximum. Slappy,

                                             2
872 F.3d at 207.        “A sentence within the policy statement range is presumed

reasonable . . . .” United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal

quotation marks omitted). Ultimately, “the sentencing court retains broad discretion to

impose a [revocation sentence] up to the statutory maximum.” Id. (ellipsis and internal

quotation marks omitted).

       In view of these standards, we discern no procedural or substantive

unreasonableness in Abiola’s sentence. The district court properly calculated an advisory

policy statement range of 8 to 14 months’ imprisonment. The court acknowledged that

Abiola had almost completed his term of supervised release at the time he committed his

violation, that he had received vocational training while on supervised release, and that he

needed mental health and anger management treatment.               However, the court also

considered the grave nature of Abiola’s violation—a state assault charge related to a

domestic violence incident—as well as the need for general and specific deterrence. We

conclude that the district court did not abuse its broad discretion in determining that a

sentence at the top of the policy statement range was warranted on these grounds.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal.           We therefore affirm the district court’s

revocation judgment. This court requires that counsel inform Abiola, in writing, of the

right to petition the Supreme Court of the United States for further review. If Abiola

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Abiola.

                                               3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4